Wade, J.
1. A petition setting up a claim for damages, arising from an alleged breach of a contract, should disclose the terms and character of the contract, how and in what manner there was a breach thereof, and the specific injury or injuries flowing from the breach, and should show with some degree of precision how the alleged damages directly of logically resulted therefrom.
2. A petition claiming damages against a railroad company for a delay of 10 days in transporting certain building materials as per contract, and further alleging, that “during said time a rainstorm was unceasing upon petitioner’s unfinished residence, and, because of defendant’s negligence in the breach of said contract, petitioner sustained unavoidable damages mentioned next: Two trips to Cochran with incidental expenses thereto attached, $30; price of twelve window frames damaged and rendered useless for the purposes intended, $75; wages of six professional carpenters for said time, including wages and loss of petitioner’s time, $45; price of extra grade of cornicing or finished boxing material, 216 feet, $108; general depreciation in value of all other parts of .petitioner’s unfinished residence, $150,” was properly dismissed on general demurrer, since it was too general and indefinite to sufficiently put the defendant on notice as to the nature and character of the damages charged, the nature of the contract alleged to have been broken, and the manner in which it was broken.

Judgment affirmed.


Roan, J., absent.